Title: From Benjamin Franklin to John Hughes, Jr., 1 December 1772
From: Franklin, Benjamin
To: Hughes, John, Jr.


Dear Sir,
Dec. 1. 72
I received yours of Oct. 12. and in answer to your Enquiries acquaint you, that when I was in Ireland I went to the proper Office, and received the Information noted in red Ink on a Paper enclos’d; I then wrote the Letter of which I now send you the rough Draft, together with the Answer I received. I wrote also to the other Gentleman, but received no Answer. I am afraid there is little Expectation of obtaining any thing from Government here, and as little from the Drawers of the Bills: But of that you will judge on perusal of Mr. Grant’s Letter. I return also the Protests.
I am enclin’d to think the Land mention’d in your Father’s Will as what he was concern’d in with Baynton, Wharton & Co. is not that in which I propos’d to interest him; but another, by some Agreement between them before Mr. Wharton came over. For I think I have heard there was some such Agreement. And as I never received any Answer from him to my Proposal, I apprehend his Name has been omitted; but I shall enquire; and shall be glad if I can serve his Children in that or any other Affair, having no doubt of your carefully reimbursing me what I may advance for the Family. By my Accounts here, your Father was not in my Debt, but in Advance with me £4 2s. 0d. How the Account may stand in Philadelphia I know not.
Present my respectful Compliments to your Mother, with whom and all of you I condole sincerely, on the Loss of so valuable a Husband, Father and Friend. I am, with great Regard, Your most humble Servant
B F
Mr John Hughes, jun.
